United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1854
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Quinton Sentel Howard

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: March 15, 2021
                              Filed: April 28, 2021
                                  [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Defendant Quinton Howard pled guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After applying a four-
level enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for possession of a firearm in
connection with another felony offense, the district court1 imposed a below-
Guidelines 90-month term of imprisonment. Howard appeals, arguing the district
court (1) erred in calculating his Guidelines range by applying the enhancement, and
(2) imposed a substantively unreasonable sentence. We affirm.

       We review the district court’s application of a sentencing enhancement de novo
and the underlying factual findings for clear error. United States v. Houston, 920
F.3d 1168, 1174 (8th Cir. 2019). Iowa law makes felonious (for Guidelines’
purposes) “knowingly carr[ying] or transport[ing] [a pistol] in a vehicle.” Iowa Code
§ 724.4(1). During the factual basis for his plea, Howard admitted that he traveled
in a vehicle in Iowa while knowingly possessing a Springfield .45 caliber pistol.
Given Howard’s admissions, the district court properly applied the four-level
enhancement under § 2K2.1(b)(6)(B) of the Guidelines pursuant to our precedent in
United States v. Walker, 771 F.3d 449 (8th Cir. 2014). While Howard contends that
Walker was wrongly decided, our panel is bound by it. Mader v. United States, 654
F.3d 794, 800 (8th Cir. 2011) (en banc). Howard’s arguments that Walker does not
control in his case since Walker did not address the “overly harsh” result or
sentencing disparity created by application of § 2K2.1(b)(6)(B) are unavailing, as
those are reasons for a downward variance from the Guidelines range, not a challenge
to the Guidelines calculation.

       We review “the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007). The
district court calculated Howard’s Guidelines range as 110 to 120 months’
imprisonment. The court then varied downward from the advisory Guidelines range,
acknowledging that application of the four-level enhancement caused the sentencing
range to overstate the seriousness of Howard’s conduct.


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
      Where, as here, the sentencing court imposes a sentence below the advisory
Guidelines range, “it is nearly inconceivable that the court abused its discretion in not
varying downward still further.” United States v. Lazarski, 560 F.3d 731, 733 (8th
Cir. 2009). Howard’s sentence of 90 months’ imprisonment is within the
un-enhanced Guidelines range of 77 to 96 months’ imprisonment. The district court
carefully considered and weighed both Howard’s argument for a variance and the 18
U.S.C. § 3553(a) factors at sentencing. We find no abuse of discretion simply
because the district court did not vary as far downward as Howard wished. Howard’s
sentence is not substantively unreasonable.

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                          -3-